The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the independent claims, a field flow fractionator is claimed.  It is not clear if the spacer is simply a layer of laminate or if thee are required features to function as a separator.  For examination purposes, the separator will be treated at both levels: a multilayer film and a multilayer film including the removal of sections to allow fluid to flow between the top and bottom plates.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa (US 2013/0310484).  Paragraphs [0144] and [0145] of Furukawa teach a Teflon-coated PET film which anticipates these claims when they are at a scope that simply claims the spacer as a film.  
Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamakawa (US 2015/0311546).  Paragraphs [0135] and [0143] of Yamakawa teach an ETFE-coated PET backer film which anticipates these claims when they are at a scope that simply claims the spacer as a film.  
Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the admitted prior art.  Paragraph [0040] of the instant specification teaches a commercial product that is a silicone-coated BoPET film (e.g. DOWSIL™) which anticipates these claims when they are at a scope that simply claims the spacer as a film.  
Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans (US 2002/0095082).  Paragraph [0030] of Evans teaches that Teflon-coated polycarbonate is know which anticipates these claims when they are at a scope that simply claims the spacer as a film.  
Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kassalainen.  Kassalainen teaches lowering the molecular mass limit of thermal field-flow fractionation (ThFFF) for polymer separations.  The ThFFF channel is described in the last paragraph on page 288 as consisting of two copper blocks with highly polished nickel-coated internal surfaces and a PTFE-coated polyimide spacer with the FFF channel shape removed.  The channel was 2 cm in breadth, 27.4 cm tip-to-tip in length, 127 µm in thickness, and had a void volume of 0.62 ± 0.02 ml.  The spacer has a plastic core and a PTFE coating which anticipates the above claims.    
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Giddings (US 4,214,981) in view of Kassalainen as described above and Senftleber (US 2012/0234731).  In the patent Giddings teaches a steric field-flow fractionation system including a flow channel adapted for use with a carrier stream of fluid having particles suspended therein and a force field disposed across the flow channel to cause migration of the particles to a restraining wall, thereby forming layers of particles at the restraining wall.  The strength of the force field is adjusted sufficiently high to maintain the particles of a given class at the restraining wall such that particle distance from the wall is a function of steric hindrance.  Particle displacement by flow along the channel is thereby determined by particle size, permitting fractionation of the particles based on differential migration of the various sizes of particle classes.  An example of the steric FFF device is shown in figures 2 and 3.  The flow channel 25 is formed by the opening of a spacer 26 which is sandwiched between thick pieces of plate glass 27.  This combination is clamped between Lucite bars 28 by means of a series of bolts 29.  The dimensions of these components as applied in an experimental model of the subject device were as follows: the  Mylar spacer (26, PET): 0.127 mm; the plate glass (27): 12.7 mm; the channel dimensions: 10 mm X 860 mm; and the channel volume: 1.1 ml.  Giddings does not teach the spacer being coated or other materials useful as the core of the spacer.  
In the patent publication Senftleber describes a sedimentation field-flow fractionation system.  Of relevance to the instant claims, paragraph [0133] teaches that in this system the spacers 214 which define the thickness 224 of the channel 250, assuming no deformation of the membranes, are generally PTFE (polytetrafluoroethylene), boPet (biaxially-oriented polyethylene terephthalate), or polyimide.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use a PTFE-coated spacer as taught by Kassalainen in the Giddings system because Kassalainen shows that they work and Senftleber teaches that PTFE (polytetrafluoroethylene), boPet (biaxially-oriented polyethylene terephthalate) and polyimide are commonly used materials for the spacer in field-flow fractionation.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to coat other known spacer materials as taught by Senftleber with PTFE to produce a coated as taught by spacer as taught by Kassalainen because materials such as boPet (biaxially-oriented polyethylene terephthalate) are commonly used as spacers and Kassalainen shows that coated spacers will work.  The pin placement that is claimed is an obvious variation/design choice of the bolt structure of Giddings since it appears that the bolt placement in Giddings appears to be possible either from the top or bottom.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kassalainen as applied to claim 2 above, and further in view of Senftleber as described above.  Kassalainen does not teach other core materials for the spacer.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to coat other known spacer materials as taught by Senftleber with PTFE to produce a coated as taught by spacer as taught by Kassalainen because materials such as boPet (biaxially-oriented polyethylene terephthalate) are commonly used as spacers and Kassalainen shows that coated spacers will work.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is related to field-flow fractionation apparatus and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797